DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,518,095 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Travis Yribarren on 4/20/2022.
Claim 6 line 5, the limitation “second stop” has been changed to “the second stop”. 
Claim 20 now depends from claim 19 instead of claim 16.

Allowable Subject Matter
Claims 1-13, 15-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the torque portion including a distal confine and wherein the drive shaft is received within the distal confine and distally-proximally slideable relative to the release knob (claims 1 and 16). 
The prior art of record of Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) discloses everything in claims 1 and 16 (see Final rejection mailed out on 1/14/2022) including a drive shaft and a torque portion having a release knob but fails to disclose the torque portion including a distal confine and wherein the drive shaft is received within the distal confine and distally-proximally slideable relative to the release knob (claims 1 and 16). Even though the teaching reference of Paulos discloses (Figure 1) a torque portion (160) having a distal confine (156) where a drive shaft (140) is received within the distal confine and where the drive shaft can be removed from the distal confine to replace it with different sizes or shapes of the drive shaft, one of ordinary skill in the art would not modify Khairkhahan with Paulos since it would not make sense to have the drive shaft of Khairkhahan to be replaceable with other drive shafts of different sizes or shapes. As shown in Figure 5B of Khairkhahan, it is clear that the proximal keys (534a and 534b) only use one size and shape of the drive shaft (514) so it would not make sense to modify Khairkhahan with Paulos to have the drive shaft to be replaceable with drive shafts of different sizes or shapes since it would not be compatible with the proximal keys.
The limitations as stated above in claims 1 and 16 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771